Case 19-51611      Doc 130      Filed 02/23/21     Entered 02/23/21 15:15:36         Page 1 of 4




                    UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF CONNECTICUT
                          BRIDGEPORT DIVISION
                                     x
                                     :
 In re:                              :   CHAPTER 7
                                     :
 DAVID W. FLEMING, II                :   CASE NO. 19-51611 (JAM)
                                     :
            Debtor.                  :
                                     x

             DEBTOR’S OBJECTION TO AND REQUEST FOR CONTINUANCE
               OF THE HEARING ON TRUSTEE’S MOTION TO APPROVE
                    BREAK-UP FEE AND BIDDING PROCEDURES

        The above debtor, David W. Fleming, II (the “Debtor”), by and through his undersigned

 counsel, hereby respectfully objects to the Motion for Order Approving Break-up Fee and Bidding

 Procedures (the “Motion”) filed by George I. Roumeliotis, Chapter 7 Trustee of the Debtor’s estate

 (the “Trustee”) seeking approval of a break-up fee and bidding procedures in connection with the

 Trustee’s proposed sale of the estate’s interest in certain Trusts and requests a continuance of the

 hearing on the Motion for the reasons set forth herein. In support of the Debtor’s objection and

 request for continuance, the undersigned states the following:

        1.      On December 12, 2019 (the “Filing Date”), the Debtor filed a petition for relief

 under Chapter 7 of Title 11 of the United States Code, in the United States Bankruptcy Court for

 the District of Connecticut. The Trustee was appointed as the Chapter 7 Trustee of the Debtor’s

 estate and continues to serve in such capacity.

        2.      As set forth in the Motion, the Trustee has entered a certain Asset Purchase

 Agreement (the “Sale Agreement”) with JM Partners, LLC (“Purchaser”) to purchase the estate’s

 interest in (i) a contingent one-fourth (1/4) undivided interest in the Gerard Lambert Trust dated

 December 13, 1935; and (ii) a contingent one-fourth (1/4) undivided interest in the Gerard Lambert
Case 19-51611       Doc 130     Filed 02/23/21     Entered 02/23/21 15:15:36         Page 2 of 4




 Trust Dated December 4, 1958 (jointly, the “Trust Interests”).

        3.      The Sale Agreement sets a purchase price of $85,000 (the “Purchase Price”) for the

 Trust Interests provided that the Purchaser’s requested break-up fee of $4,000.00 (the “Break-Up

 Fee”) is approved by this Court. In the event the Break-Up Fee is not approved, the Trustee has

 the option of withdrawing from the sale or seeking approval of the purchase at a reduced purchase

 price of $50,000.00 (the “Reduced Purchase Price”).

        4.      The Debtor, together with his three (3) siblings, has a contingent interest in the

 Trust Interests which will vest if he survives his father. The Debtor’s father is currently 85 years

 old.   The Debtor estimates that the current value of the Trust Interests is approximately

 $300,000.00.

        5.      The Motion provides no information to the Court with respect to a valuation of the

 Trust Interests or the marketing efforts regarding the sale of the Trust Interests to allow the Court

 to assess the reasonableness of the Purchase Price or the Reduced Purchase Price. Absent that

 information, the Court cannot make a determination about the benefit of the proposed sale to the

 Debtor’s estate.

        6.      The Trust Interests are the primary asset of the Debtor’s estate. Recently, the

 Debtor and the Debtor’s largest unsecured creditors, Nicholas Ahuja and Ajay Ahuja (jointly, the

 “Ahujas”), commenced settlement negotiations in an effort to resolve the outstanding issues

 between the parties. The Debtor has disputed the Ahujas claim, which dispute is on appeal before

 the Connecticut Appellate Court. The Ahujas have commenced a non-dischargeability action

 against the Debtor, which is pending before this Court.

        7.      The Debtor’s interest in the Trust Interests is an integral part of the settlement

 negotiations with the Ahujas. Those negotiations will be adversely affected by permitting the




                                                  2
Case 19-51611      Doc 130     Filed 02/23/21     Entered 02/23/21 15:15:36         Page 3 of 4




 Trustee to proceed with the proposed sale. The Debtor and the Ahujas need additional time to

 finalize their negotiations in conjunction with the Debtor’s spouse, Devon Fleming. The Debtor

 is currently engaged in a divorce proceeding with his spouse, which action is pending in the

 Superior Court for the State of Connecticut, Judicial District of Stamford (the “Divorce Action”).

 Ms. Fleming has claimed an interest in the Trust Interests as part of the Divorce Action. Any

 settlement agreement will require the participation of the Debtor’s spouse and likely of the

 Superior Court in the Divorce Action.

        8.      Therefore, the Debtor respectfully opposes the Motion to the extent the Trustee

 seeks to proceed immediately to the sale of the Trust Interests and respectfully requests a

 continuance of sixty (60) days of the hearing on the Motion to allow the Debtor sufficient time to

 proceed with his negotiations with the Ahujas and his spouse.

        WHEREFORE, the Debtor respectfully requests that the Court deny the relief sought by

 the Trustee and continue the hearing on the Motion for a period of no less than sixty (60) days.

 Dated: February 23, 2021                               THE DEBTOR,
        New Haven, Connecticut                          DAVID W. FLEMING, II


                                                  By:      /s/Douglas S. Skalka
                                                        Douglas S. Skalka (ct00616)
                                                        NEUBERT, PEPE & MONTEITH, P.C.
                                                        195 Church Street
                                                        New Haven, CT 06510
                                                        Telephone (203) 821-2000
                                                        dskalka@npmlaw.com




                                                 3
Case 19-51611       Doc 130     Filed 02/23/21     Entered 02/23/21 15:15:36          Page 4 of 4




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                            BRIDGEPORT DIVISION
 ______________________________________x
                                         :
 In re:                                  : CHAPTER 7
                                         :
 DAVID W. FLEMING, II                    : CASE NO. 19-51611 (JAM)
                                         :
             Debtor.                     :
 ______________________________________x

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 23, 2021, the foregoing document was

 filed electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

 Court’s electronic filing system or by mail to anyone unable to accept electronic filing pursuant to

 the Notice of Electronic Filing. Parties may access this filing through the Court’s system.

 Dated: February 23, 2021                                THE DEBTOR,
        New Haven, Connecticut                           DAVID W. FLEMING, II


                                                   By:      /s/Douglas S. Skalka
                                                         Douglas S. Skalka (ct00616)
                                                         NEUBERT, PEPE & MONTEITH, P.C.
                                                         195 Church Street
                                                         New Haven, CT 06510
                                                         Telephone (203) 821-2000
                                                         dskalka@npmlaw.com
